983 F.2d 1059
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Dexter WALTON, Plaintiff-Appellant,v.Buford WADE;  Jimmy How Taylor;  Gloria Wade;  CliffHapgood, Defendants-Appellees.
No. 92-7165.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 30, 1992Decided:  January 21, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-92-441-R)
Timothy Dexter Walton, Appellant Pro Se.
Francis Howard Young, GREER & MELESCO, Rocky Mount, Virginia; William H. Fralin, Jr., WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia; Jimmy How Taylor, Rocky Mount, Virginia;  Gloria Wade, Rocky Mount, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Timothy Dexter Walton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walton v. Wade, No. CA-92-441-R (W.D. Va.  Nov. 9, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant filed an informal brief in this Court which contained impertinent and possibly threatening statements.  His brief was, therefore, stricken from the record in this case